DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is responsive to amendments filed 12/23/2020. Claims 1-8 are cancelled. Claims 9-19 are new. Claims 9-19 are pending.
In the response to this Office Action, Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in processing this application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 10 recites the limitation “predetemined” which appears to be a misspelling of “predetermined”. Examiner herein amends/corrects the spelling to “predetermined”.

Allowable Subject Matter
Claims 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
determine that a first apparatus has an access right to perform a first process with respect to an image; determine that a second apparatus does not have the access right to perform the first process with respect to the image; execute the first process based on a first operation signal received from the first apparatus which has the access right to perform the first process with respect to the image; generate an output image based on the first process; and control projection of the generated output image”.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES V HICKS whose telephone number is (571)270-7535. The examiner can normally be reached on Monday-Friday from 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/CHARLES V HICKS/
            Primary Examiner, Art Unit 2624